Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of May 14, 2018,
by and between Paul Gullo (“Executive”) and Cardtronics USA, Inc.
(the “Company”).

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company, on the terms set forth in this Agreement.

NOW,  THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.         Employment Term.  The Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed by the Company, upon the terms and
conditions contained in this Agreement.  Executive’s employment with the Company
pursuant to this Agreement shall commence on May 21, 2018 (the “Effective Date”)
and shall continue until the first anniversary of the Effective Date (the
“Initial Term”) unless earlier terminated pursuant to Section 8;  provided, that
the term of this Agreement shall automatically be extended for one (1)
additional year commencing on the first anniversary of the Effective Date and on
each anniversary thereafter (each, a “Renewal Term”) unless, not less than
ninety (90) days prior to the commencement of any such Renewal Term, either
party shall have given written notice to the other that it does not wish to
extend this Agreement (a “Non-Renewal Notice”), in which case, Executive’s
employment under this Agreement shall terminate upon the close of business on
the last day of the Initial Term or the then-current Renewal Term, as
applicable.  The period during which Executive is employed by the Company
pursuant to this Agreement is hereinafter referred to as the "Term."

2.         Employment Duties.  Executive shall have the title of Chief
Accounting Officer of the Company and shall have such duties, authorities and
responsibilities as are consistent with such position and as the Chief Financial
Officer may designate from time to time.  Executive shall report to the Chief
Financial Officer.  Executive shall devote Executive’s full working time and
attention and Executive’s best efforts to Executive’s employment and service
with the Company and shall perform Executive’s services in a capacity and in a
manner consistent with Executive’s position for the Company; provided, that this
Section 2 shall not be interpreted as prohibiting Executive from (i) managing
Executive’s personal investments (so long as such investment activities are of a
passive nature), (ii) engaging in charitable or civic activities, (iii)
participating on boards of directors or similar bodies of non-profit
organizations, or (iv) subject to approval by the Board of Directors (the
“Board”) of Cardtronics plc (“Parent”) in its sole and absolute discretion,
participating on boards of directors or similar bodies of for-profit
organizations, in each case of (i) – (iv), so long as such activities do not,
individually or in the aggregate, (a) materially interfere with the performance
of Executive’s duties and responsibilities hereunder, (b) create a fiduciary
conflict, or (c) result in a violation of Section 14, 15 and 16 of this
Agreement.

3.         Base Salary.  During the Term, the Company shall pay Executive a base
salary at an annual rate of $310,000, payable in accordance with the Company’s
normal payroll practices for employees as in effect from time to time
(Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary”).





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

 

 

 

--------------------------------------------------------------------------------

 



4.         Annual Bonus; Equity Plan Participation.

(a)        Annual Bonus.  With respect to each calendar year during the Term,
Executive shall be eligible to earn an annual cash bonus award (the “Annual
Bonus”) pursuant to the Annual Executive Cash Incentive Plan (“AECIP”), with a
target Annual Bonus of sixty percent (60%) of Base Salary (“Target Bonus”) up to
a maximum Annual Bonus of one hundred and fifty percent (150%) of Base Salary,
based upon the achievement of annual performance targets established by the
Board at the beginning of each such calendar year.  The Annual Bonus, if any,
for each calendar year during the Term shall be paid to Executive pursuant to
the terms of the AECIP. If the Effective Date is on or prior to June 1, 2018,
Executive shall be eligible to receive the Annual Bonus without pro-ration for
calendar year 2018.

(b)        Equity Plan Participation. Executive shall be eligible to participate
in the Cardtronics, Inc. Third Amended and Restated 2007 Stock Incentive Plan
(or its successor) (the “Plan”), with a target annual incentive of 60% of Base
Salary, subject to approval by the Board of Cardtronics, Inc.

5.         Benefits.  During the Term, Executive shall be eligible to
participate in any benefit plans (other than any severance plan or policy),
including medical, disability and life insurance offered by the Company as in
effect from time to time (collectively, “Benefit Plans”), on the same basis as
those generally made available to other senior executives of the Company, to the
extent consistent with applicable law and the terms of the applicable Benefit
Plan. The Company does not promise the adoption or continuance of any particular
Benefit Plan and reserves the right to amend or cancel any Benefit Plan at any
time in its sole discretion (subject to the terms of such Benefit Plan and
applicable law).

6.         Sign-On Bonus and One-Time RSU Award.

(a)        Executive shall be entitled to receive a lump sum payment of $20,000
(“Sign-On Bonus”) on the first payroll date following the sixtieth (60th) day
following the Effective Date. If Executive’s employment is terminated pursuant
to Sections 9(c) or 9(f) prior to the second (2nd) anniversary of the Effective
Date, Executive shall forfeit and return the Sign-On Bonus to the Company.

(b)        As soon as reasonably practicable following the Effective Date,
Executive shall be granted restricted stock units with fair market value equal
$100,000 as of the Effective Date (the “RSUs”). The RSUs shall be eligible to
vest at a rate of 25% on each of the first four anniversaries of the Effective
Date. The RSUs shall be subject to the terms and conditions of the Plan and the
award agreement executed between Executive and Cardtronics, Inc a form of which
is attached hereto as Annexure A.

7.         Vacation. Executive shall be entitled to four (4) weeks of annual
paid vacation days, which shall accrue and be useable by Executive in accordance
with Company policy, as may be in effect from time to time.





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

2

 

 

--------------------------------------------------------------------------------

 



8.         Expense Reimbursement.  Executive shall be entitled to reimbursement
for all reasonable and necessary out-of-pocket business, entertainment and
travel expenses incurred by Executive in connection with the performance of
Executive's duties hereunder in accordance with the Company's expense
reimbursement policies and procedures.

9.         Termination of Employment.  The Term and Executive’s employment
hereunder may be terminated as follows:

(a)        Death: Automatically in the event of the death of Executive;

(b)        Disability: At the option of the Company, by written notice to
Executive or Executive’s personal representative in the event of the Disability
of Executive.  As used herein, the term “Disability” shall mean Executive being
eligible for the Company’s (or its Affiliate’s) long-term disability benefits,
if any are available to employees of the Company or upon Executive being unable
to perform Executive’s duties or fulfill Executive’s obligations under this
Agreement by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 180 days as determined by the Company and
certified in writing by a competent medical physician selected solely by the
Company in the event of any alleged mental impairment and in the event of any
alleged physical impairment by the Company, with Executive having the right to
approve such selection (however, if Executive fails to approve the Company’s
first two selections within ten days of being notified of each such selection,
the Company will have the right thereafter to designate any licensed medical
physician on staff with either the Baylor College of Medicine or Methodist
Hospital, each located in Houston, Texas) (an “Impairment”); provided that, in
either case, the Company may employ someone to undertake Executive’s
authorities, duties and responsibilities with respect to the Company and its
Affiliates, including with Executive’s title and reporting lines, during the
period from the earlier of (i) the date Executive is eligible for the Company’s
(or its Affiliate’s) long-term disability benefits or (ii) the onset of the
Impairment until Executive’s employment with the Company is terminated, and,
notwithstanding anything to the contrary, any such action by the Company will
not constitute Good Reason, constructive termination or breach of this Agreement
or otherwise;

(c)        Cause: At the option of the Company for Cause, by delivering prior
written notice to Executive;

(d)        Without Cause by the Company: At the option of the Company at any
time without Cause, by delivering written notice of its determination to
terminate to Executive;

(e)        Good Reason: At the option of Executive for Good Reason;

(f)        By Executive without Good Reason: At the option of Executive without
Good Reason, upon sixty (60) days prior written notice to the Company (which the
Company may, in its sole discretion, make effective earlier than the termination
date provided in such notice),





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

3

 

 

--------------------------------------------------------------------------------

 



(g)        Company Non-Renewal Notice: Upon the close of business on the last
day of the Initial Term or the then-current Renewal Term, as applicable, as a
result of a Non-Renewal Notice by the Company; or

(h)        Executive Non-Renewal Notice: Upon the close of business on the last
day of the Initial Term or the then-current Renewal Term, as applicable, as a
result of a Non-Renewal Notice by the Executive.

10.       Payments by Virtue of Termination of Employment.

(a)        If Executive’s employment is terminated at any time during the Term
by the Company pursuant to Section 9(d) (Without Cause by the Company) or
Section 9(g) (Company Non-Renewal Notice), or by Executive pursuant to Section
9(e) (Good Reason), subject to Section 10(c) of this Agreement, Executive shall
be entitled to:

(i)         (A) within thirty (30) days following such termination, (1) payment
of Executive’s accrued and unpaid Base Salary (2) payment of any earned but
unpaid Annual Bonus for the fiscal year prior to the year of termination,
payable at the same time annual bonuses are paid to other similarly situated
employees of the Company and (3) reimbursement of expenses under Section 8  of
this Agreement, in each case of (1) and (2), accrued through the date of
termination and (B) all other accrued amounts or accrued benefits due to
Executive in accordance with the Company’s benefit plans, programs or policies
(other than severance); and

(ii)        (A) an amount equal to one (1) times the sum of (i) Executive’s Base
Salary as in effect immediately prior to Executive’s date of termination and
(ii) Executive’s Target Bonus, which amount shall be payable during the twelve
(12) months commencing on the date of termination (the “Severance Period”) in
substantially equal installments in accordance with the Company’s regular
payroll practices as in effect from time to time; provided, that the first
payment pursuant to this Section 10(a)(ii)(A) shall be made on the next
regularly scheduled payroll date following the sixtieth (60th) day after
Executive’s termination and shall include payment of any amounts that would
otherwise be due prior thereto and (B) a lump sum taxable cash payment equal to
the aggregate monthly employer contribution to the Company’s group health
coverage premium for an active employee with the same level of coverage as
Employee had on the date of termination for the Severance Period, payable on the
first payroll date following the sixtieth (60th) day after Executive’s
termination. In the event of Executive’s death during the Severance Period, any
payments to be made pursuant to this Section 10(a)(ii) shall be paid to
Executive’s legal representative.

(iii)      notwithstanding anything to the contrary in an applicable incentive
equity award agreement, any outstanding equity award that was granted subject
solely to time-based vesting shall fully vest on the Executive’s date of
termination.

(b)        If, during the Term, (i) Executive’s employment terminates pursuant
to Section 9(a) (Death) or Section 9(b) (Disability), (ii) the Company
terminates the Executive’s employment pursuant to Section 9(c) (Cause), or (iii)
Executive terminates Executive’s employment pursuant to Section 9(f) (By
Executive without Good Reason) or Section 9(h)





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

4

 

 

--------------------------------------------------------------------------------

 



(Executive Non-Renewal Notice), Executive or Executive’s legal representatives,
as applicable, shall be entitled to receive the payments and benefits described
under Section 10(a)(i) of this Agreement; provided that, if during the Term, the
Company terminates Executive’s employment pursuant to Section 9(c) Cause or
Executive terminates Executive’s employment pursuant to Section 9(f) (By
Executive without Good Reason) or by Executive pursuant to Section 9(h)
(Executive Non-Renewal Notice), Executive shall not be entitled to the payment
described under Section 10(a)(i)(A)(2). If Executive’s employment terminates
pursuant to Section 9(a) (Death) or Section 9(b) (Disability), notwithstanding
anything to the contrary in an applicable incentive equity award agreement, the
portion of any outstanding equity award that was granted subject solely to
time-based vesting and would have vested within the following twelve (12) months
had no termination occurred, shall vest on the Executive’s date of termination.

(c)        Conditions to Payment.  Notwithstanding anything herein to the
contrary, all payments and benefits due to Executive under this Section 10 which
are not otherwise required by applicable law shall be payable only if Executive
executes and delivers to the Company a general release of claims in a form
provided by the Company and such release is no longer subject to revocation (to
the extent applicable) within sixty (60) days following termination of
employment.  Failure to timely execute and return such release or the revocation
of such release shall be a waiver by Executive of Executive’s right to the
payments and benefits under this Section 10 (which, for the avoidance of doubt,
shall not include any amounts described in Section 10(a)(i) of this
Agreement).  In addition, the payments and benefits under this Section 10 shall
be conditioned on Executive’s compliance with Sections 14, 15 and 16 of this
Agreement.

(d)        No Other Severance.  Executive hereby acknowledges and agrees that,
other than the payments and benefits described in this Section 10, upon the
effective date of the termination of Executive’s employment, Executive shall not
be entitled to any other payments or benefits of any kind under any Company
benefit plan, severance policy generally available to the Company’s employees or
otherwise and all other rights of Executive to compensation under this Agreement
shall end as of such date.

11.       Definitions.  For purposes of this Agreement,

(a)        “Affiliate” shall mean any other individual or entity that owns or
controls, is owned or controlled by, or is under common ownership or control
with, such particular individual or entity.  Without limiting the scope of the
preceding sentence, the Parent shall be deemed to be an Affiliate of the Company
for all purposes of this Agreement.

(b)        “Cause” shall mean a reasonable and good faith determination by the
Board that Executive has (a) engaged in gross negligence, gross incompetence or
willful misconduct in the performance of Executive’s duties with respect to the
Company or any of its Affiliates, (b) refused without proper legal reason to
perform Executive’s duties and responsibilities to the Company or any of its
Affiliates, (c) materially breached any material provision of this Agreement or
any written agreement or corporate policy or code of conduct established by the
Company or any of its Affiliates, (d) willfully engaged in conduct that is
materially injurious to the Company or any of its Affiliates, (e) breached
restrictive covenants in this Agreement or any other agreement between Executive
and the Company or any of its Affiliate, (f) committed an act of theft, fraud,





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

5

 

 

--------------------------------------------------------------------------------

 



embezzlement, misappropriation or willful breach of a fiduciary duty to the
Company or any of its Affiliates, or (g) been convicted of (or pleaded no
contest to) a crime involving fraud, dishonesty or moral turpitude or any felony
(or a crime of similar import in a foreign jurisdiction); provided that any
assertion by the Company of a termination of employment for “Cause” shall not be
effective unless the Company has provided written Notice of Breach to Executive
within 90 days of the Company’s actual knowledge that Cause exists.

(c)        “Good Reason” shall mean the occurrence of any of the following
events: (a) a diminution in Executive’s Base Salary of 10% or more, unless such
reduction is part of an initiative that applies to and affects all similarly
situated executive officers of the Company substantially the same and
proportionately; (b) a material diminution in Executive’s authority, duties, or
responsibilities, or (c) a material breach by the Company of this Agreement,
other than an isolated, insubstantial and inadvertent failure to comply with
this Agreement not occurring in bad faith. Notwithstanding the foregoing
provisions of this Section 11(c) or any other provision in this Agreement to the
contrary, any assertion by Executive of a termination of employment for “Good
Reason” shall not be effective unless all of the following conditions are
satisfied: (i) the condition described in Section 11(c) giving rise to
Executive’s termination of employment must have arisen without Executive’s
written consent; (ii) Executive must provide written notice of breach to the
Company of such condition in accordance with Section 19 within 45 days of the
initial existence of the condition; and (iii) the condition specified in the
notice of breach must remain uncorrected for 30 days after receipt of the notice
of breach by the Company.  Any notice of breach shall be deemed void if the
Company cures the matter giving rise to Good Reason under this Section 11(c)
within 30 days of the receipt of the notice of breach.

12.       Return of Company Property.  Within ten (10) days following the
effective date of Executive’s termination for any reason, Executive, or
Executive’s personal representative shall return all property of the Company or
any of its Affiliates in Executive’s possession, including, but not limited to,
all Company-owned computer equipment (hardware and software), telephones,
facsimile machines, tablet computers and other communication devices, credit
cards, office keys, security access cards, badges, identification cards and all
copies (including drafts) of any documentation or information (however stored)
relating to the business of the Company or any of its Affiliates, the Company’s
or any of its Affiliates’ customers and clients or their respective prospective
customers or clients.

13.       Resignation as Officer or Director.  Upon the effective date of any
Executive’s termination, Executive shall be deemed to have resigned from
Executive’s position and, to the extent applicable, as an officer of the
Company, as a member of the board of directors or similar governing body of the
Company or any of its Affiliates, and as a fiduciary of any Company benefit
plan.  On or immediately following the effective date of any such termination of
Executive’s employment, Executive shall confirm the foregoing by submitting to
the Company in writing a confirmation of Executive’s resignation(s).

14.       Protection of Information.

(a)        Work Product.  For purposes of this Section 14, the term “the
Company” shall include the Company and any of its Affiliates (including the
Parent Company), and any





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

6

 

 

--------------------------------------------------------------------------------

 



reference to “employment” or similar terms shall include an officer, director
and/or consulting relationship.  Executive agrees that all information,
inventions, patents, trade secrets, formulas, processes, designs, ideas,
concepts, improvements, diagrams, drawings, flow charts, programs, methods,
apparatus, software, hardware, ideas, improvements, product developments,
discoveries, systems, techniques, devices, models, prototypes, copyrightable
works, mask works, trademarks, service marks, trade dress, business slogans,
written materials and other things of value conceived, reduced to practice, made
or learned by Executive, either alone or with others, while employed with the
Company (whether during business hours or otherwise and whether on Company’s
premises or otherwise) that relate to the Company’s business and/or the business
of Affiliates of the Company using the Company’s time, data, facilities and/or
materials (hereinafter collectively referred to as the “Work Product”) belong to
and shall remain the sole and exclusive property of the Company (or its
Affiliates) forever.  Executive hereby assigns to the Company all of Executive’s
right, title, and interest to all such Work Product.  Executive agrees to
promptly and fully disclose all Work Product in writing to the
Company.  Executive agrees to cooperate and do all lawful things requested by
the Company to protect Company ownership rights in all Work Product.  Executive
warrants that no Work Product has been conceived, reduced to practice, made or
learned by Executive prior to Executive’s employment with the Company.

(b)        Confidential Information. During Executive’s employment with the
Company, the Company agrees to and shall provide to Executive confidential,
proprietary, non-public and/or trade secret information regarding the Company
that Executive has not previously had access to or knowledge of before the
execution of this Agreement including, without limitation, Work Product,
technical information, corporate opportunities, product specification,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, business and marketing plans, strategies, financing,
plans, business policies and practices of the Company, and/or Affiliates of the
Company, know-how, specialized training, mailing lists, acquisition prospects,
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, potential client lists, employee records, pricing information,
evaluations, opinions, interpretations, production, marketing and merchandising
techniques, prospective names and marks or other forms of information considered
by the Company to be confidential, proprietary, non-public or in the nature of
trade secrets (hereafter collectively referred to as “Confidential Information”)
that the Company and its Affiliates desire to protect.

(c)        No Unauthorized Use or Disclosure. Executive agrees to preserve and
protect the confidentiality of all Confidential Information and Work Product of
the Company and its Affiliates. Executive agrees that Executive will not, at any
time during or after Executive’s employment with the Company, make any
unauthorized disclosure of, and Executive shall not remove from the Company
premises, Confidential Information or Work Product of the Company or its
Affiliates, or make any use thereof, except, in each case, in the carrying out
of Executive’s responsibilities hereunder. Executive shall use all reasonable
efforts to cause all Persons to whom any Confidential Information shall be
disclosed by Executive hereunder to preserve and protect the confidentiality of
such Confidential Information.  At the request of the Company at any time,
Executive agrees to deliver to the Company all Confidential Information that
Executive may possess or control. Executive agrees that all Confidential
Information of the Company (whether





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

7

 

 

--------------------------------------------------------------------------------

 



now or hereafter existing) conceived, discovered or made by Executive during the
period of Executive’s employment by the Company exclusively belongs to the
Company (and not to Executive), and upon request by the Company for specified
Confidential Information, Executive will promptly disclose such Confidential
Information to the Company and perform all actions reasonably requested by the
Company to establish and confirm such exclusive ownership. Affiliates of the
Company shall be third party beneficiaries of Executive’s obligations under this
Section 14. As a result of Executive’s employment by the Company, Executive may
also from time to time have access to, or knowledge of, Confidential Information
or Work Product of third parties, such as customers, suppliers, partners, joint
venturers, and the like, of the Company and its Affiliates. Executive also
agrees to preserve and protect the confidentiality of such third party
Confidential Information and Work Product. Notwithstanding anything contained in
this Agreement to the contrary, Executive may disclose Confidential Information:
(a) as such disclosure or use may be required or appropriate in connection with
his work as an employee of the Company; (b) when required to do so by a court of
law, by any governmental agency having apparent supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order him to divulge,
disclose or make accessible such information; provided, however, that in the
event disclosure is so required, Executive shall provide the Company with prompt
notice of such requirement prior to making any such disclosure, so that the
Company may seek an appropriate protective order; or (c) as to such Confidential
Information that becomes generally known to the public or trade without his
violation of this Section 14(c).  Upon termination of Executive’s employment by
the Company for any reason, Executive promptly shall deliver such Confidential
Information and Work Product, and all copies thereof (in whatever form, tangible
or intangible), to the Company.  Executive’s non-disclosure obligations in this
Section 14 shall not be applied to limit or interfere with Executive’s right,
without notice to or authorization of the Company, to communicate and cooperate
in good faith with a Government Agency for the purpose of (i) reporting a
possible violation of any U.S. federal, state, or local law or regulation, (ii)
participating in any investigation or proceeding that may be conducted or
managed by any Government Agency, including by providing documents or other
information, or (iii) filing a charge or complaint with a Government
Agency.  For purposes of this Agreement, “Government Agency” means the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the U.S. Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or any other federal, state, or local governmental
agency or commission.  The disclosures and actions protected in this Section
14(c) are referred to herein as “Protected Activities.”

(d)        Ownership by the Company. If, during Executive’s employment by the
Company, Executive creates any work of authorship fixed in any tangible medium
of expression that is the subject matter of copyright (such as videotapes,
written presentations, or acquisitions, computer programs, electronic mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to the Company’s business,
products, or services, whether such work is created solely by Executive or
jointly with others (whether during business hours or otherwise and whether on
the Company’s premises or otherwise), including any Work Product, the Company
shall be deemed the author of such work if the work is prepared by Executive in
the scope of Executive’s employment; or, if the work relating





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

8

 

 

--------------------------------------------------------------------------------

 



to the Company’s business, products or services is not prepared by Executive
within the scope of Executive’s employment but is specially ordered by the
Company as a contribution to a collective work, as a part of a motion picture or
other audiovisual work, as a translation, as a supplementary work, as a
compilation, or as an instructional text, then the work shall be considered to
be work made for hire and the Company shall be the author of the work. If the
work relating to the Company’s business, products, or services is neither
prepared by Executive within the scope of Executive’s employment nor a work
specially ordered that is deemed to be a work made for hire during Executive’s
employment by the Company, then Executive hereby agrees to assign, and by these
presents does assign, to the Company all of Executive’s worldwide right, title,
and interest in and to such work and all rights of copyright therein.

(e)        Assistance by Executive. During the period of Executive’s employment
by the Company, Executive shall assist the Company and its nominee, at any time,
in the protection of the Company’s or its Affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee and
the execution of all lawful oaths and applications for patents and registration
of copyright in the United States and foreign countries. After Executive’s
employment with the Company terminates, at the request from time to time and
expense of the Company or its Affiliates, Executive shall reasonably assist the
Company and its nominee, at reasonable times and for reasonable periods and for
reasonable compensation, in the protection of the Company’s or its Affiliates’
worldwide right, title and interest in and to Confidential Information and Work
Product and the execution of all formal assignment documents requested by the
Company or its nominee and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.

(f)        Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 14 by Executive, and the
Company or its Affiliates shall be entitled to enforce the provisions of this
Section 14 by immediately terminating payments then owing to, or the rights of,
Executive under Section 10(a)(ii) or otherwise upon its determination of any
such breach and to obtain specific performance and injunctive relief as remedies
for such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Section 14 but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined that
Executive has not committed a breach of this Section 14, then the Company shall
resume the payments and benefits due under this Agreement and pay to Executive
and Executive’s spouse, if applicable, all payments and benefits that had been
suspended pending such determination.

(g)        Immunity from Liability for Confidential Disclosure of Trade
Secrets.  Executive shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in confidence either directly or indirectly to a Federal, State or local
government official, or to an attorney, solely for the purpose of reporting or
investigating, a violation of law.  Executive shall also not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  If Executive files a
lawsuit alleging retaliation by the Company for reporting a suspected violation





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

9

 

 

--------------------------------------------------------------------------------

 



of the law, Executive may disclose the trade secret to Executive’s attorney and
use the trade secret in the court proceeding, so long as any document containing
the trade secret is filed under seal and does not disclose the trade secret,
except pursuant to court order.  However, Executive is not authorized to make
any disclosures as to which the Company may assert protections from disclosure
under the attorney-client privilege or the attorney work product doctrine
without prior written consent of the Company’s General Counsel or another
authorized officer designated by the Company.  This Section 14(g) will govern to
the extent it may conflict with any other provision of this Agreement

15.       Non-Competition; Non-Solicitation.

(a)        Definitions. As used in this Section 15, the following terms shall
have the following meanings:

(i)         “Business” means (a) during the period of Executive’s employment by
the Company, the core products and services provided by the Company and its
Affiliates during such period and other products and services that are
functionally equivalent to the foregoing, and (b) during the portion of the
Prohibited Period that begins on the termination of Executive’s employment with
the Company, the products and services provided by the Company and its
Affiliates at the time of such termination of employment and other products and
services that are functionally equivalent to the foregoing.

(ii)        “Competing Business” means any business or Person that wholly or in
any significant part engages in any business competing with the Business in the
Restricted Area. In no event will the Company or any of its Affiliates be deemed
a Competing Business.

(iii)      “Legal Requirement” means any law, statute, code, ordinance, order,
rule, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Government
Agency.

(iv)       “Prohibited Period” means the period during which Executive is
employed by the Company hereunder and a period of one (1) year following the
termination of Executive’s employment with the Company.

(v)        “Restricted Area” means the geographic area in which the Company or
its Affiliates have operations at the time of Executive’s termination of
employment with the Company.

(b)        Non-Competition; Non-Solicitation. Executive and the Company agree to
the non-competition and non-solicitation provisions of this Section 15: (i) in
consideration for the Confidential Information provided by the Company to
Executive pursuant to Section 14; (ii) as part of the consideration for the
compensation and benefits to be paid to Executive hereunder; (iii) to protect
the trade secrets and Confidential Information of the Company or its Affiliates
disclosed





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

10

 

 

--------------------------------------------------------------------------------

 



or entrusted to Executive by the Company or its Affiliates or created or
developed by Executive for the Company or its Affiliates, the business goodwill
of the Company or its Affiliates developed through the efforts of Executive
and/or the business opportunities disclosed or entrusted to Executive by the
Company or its Affiliates; and (iv) as an additional incentive for the Company
to enter into this Agreement. Executive further agrees that the terms and
provisions of this Agreement are reasonable and constitute an otherwise
enforceable agreement to which the terms and provisions of this Section 15 are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN. Section
15.50-15.52.

(i)         Subject to the exceptions set forth in Section 15(b)(ii), Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area, and (ii) Executive will not, directly
or indirectly, own, manage, operate, join, become an employee, partner, owner or
member of (or an independent contractor to), control or participate in or be
associated in any way with or loan money to, sell or lease equipment to, or sell
or lease real property to any business or Person that engages in a Competing
Business in the Restricted Area.

(ii)        Notwithstanding the restrictions contained in Section 15(b)(i),
Executive may own an aggregate of not more than 2% of the outstanding stock of
any class of any corporation engaged in a Competing Business, if such stock is
listed on a national securities exchange or regularly traded in the
over-the-counter market by a member of a national securities exchange, without
violating the provisions of Section 15(b)(i), provided that Executive does not
have the power, directly or indirectly, to control or direct the management or
affairs of any such corporation and is not involved in the management of such
corporation. In addition, the restrictions contained in Section 15(b)(i) shall
not preclude Executive from being employed by a financial institution so long as
Executive’s principal duties at such institution are not directly and primarily
related to the Business.

(iii)      Executive further expressly covenants and agrees that during the
Prohibited Period, Executive will not (i) directly or indirectly, solicit,
entice, persuade or induce any Person who is an officer, employee, consultant,
agent, or independent contractor of the Company or any of its Affiliates, or
was, during the one-year period prior to the Date of Termination, an officer,
employee, consultant, agent, or independent contractor of the Company or any of
its Affiliates, to terminate his or her employment, engagement, or associations
with the Company or such Affiliate, and/or to become employed by any business or
Person other than the Company or such Affiliate, and (ii) directly or
indirectly, solicit, entice, persuade or induce any business or Person who or
which is a customer of the Company or any of its Affiliates during the one-year
period prior to the Date of Termination, to terminate, diminish, reduce, or
otherwise alter the nature and/or magnitude of that customer relationship.
Notwithstanding the foregoing, the restrictions of clause (i) of this Section
15(b)(iii) shall not apply with respect to an officer, employee, consultant,
agent, or independent contractor whose employment or engagement has been
involuntarily terminated by the Company or any of its Affiliates (other than for
cause), nor shall they apply with respect to an officer, employee, consultant,
agent, or independent contractor with whom Executive did not have contact during
Executive’s employment with the Company.  Additionally, the restrictions of
clause (ii) of this Section 15(b)(iii) shall not apply with respect to





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

11

 

 

--------------------------------------------------------------------------------

 



any business or Person as to whom or which Executive did not have contact during
Executive’s employment with the Company.

(c)        Relief. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 15 by Executive, and that the
Company and/or its Affiliates shall be entitled to enforce the provisions of
this Section 15 by immediately terminating payments then owing to Executive
under Section 10(a)(ii) or otherwise upon its determination of any such breach
and to obtain specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Section 15 but shall be in addition to all
remedies available at law or in equity, including the recovery of damages from
Executive. However, if it is determined that Executive has not committed a
breach of this Section 15, then the Company shall resume the payments and
benefits due under this Agreement and pay to Executive all payments and benefits
that had been suspended pending such determination.

(d)        Reasonableness; Enforcement. Executive hereby represents to the
Company that Executive has read and understands, and agrees to be bound by, the
terms of this Section 15. Executive and the Company understand and agree that
the purpose of the provisions of this Section 15 is to protect the legitimate
business interests and goodwill of the Company.  Executive acknowledges that the
limitations as to time, geographical area and scope of activity to be restrained
as contained in this Section 15 are the result of arm’s-length bargaining and
are fair and reasonable and do not impose any greater restraint than is
necessary to protect the legitimate business interests of the Company in light
of (a) the nature and wide geographic scope of the operations of the Business,
(b) Executive’s level of control over and contact with the Business in all
jurisdictions in which it is conducted, (c) the fact that the Business is
conducted throughout the Restricted Area and (d) the amount of compensation and
Confidential Information that Executive is receiving in connection with the
performance of Executive’s duties hereunder. It is the desire and intent of the
parties that the provisions of this Section 15 be enforced to the fullest extent
permitted under applicable Legal Requirements, whether now or hereafter in
effect and therefore, to the extent permitted by applicable Legal Requirements,
Executive and the Company hereby waive any provision of applicable Legal
Requirements that would render any provision of this Section 15 invalid or
unenforceable.

(e)          Reformation. The Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Section 15 would cause irreparable injury to the
Company and its Affiliates. Executive understands that the foregoing
restrictions may limit Executive’s ability to engage in certain businesses
anywhere in the Restricted Area during the Prohibited Period, but acknowledges
that Executive will receive sufficiently high remuneration and other benefits
from the Company to justify such restriction. Further, Executive acknowledges
that Executive’s skills are such that Executive can be gainfully employed in
non-competitive employment, and that the agreement not to compete will not
prevent Executive from earning a living. Nevertheless, if any of the aforesaid
restrictions are found by a court of competent jurisdiction to be unreasonable,
or overly broad as to geographic area or time, or otherwise unenforceable, the
parties agree that any such court is expressly authorized to modify any such
unenforceable provision of this Section 15 in lieu of severing such
unenforceable provision in its entirety, whether by rewriting the offending
provision,





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

12

 

 

--------------------------------------------------------------------------------

 



deleting any or all of the offending provision, adding additional language to
this Section 15, or by making such other modifications as it deems warranted to
carry out the intent and agreement of the parties as embodied herein to the
maximum extent permitted by law.  The parties expressly agree that this Section
15, as so modified by the court, shall be binding upon and enforceable against
each of them. By agreeing to this contractual modification prospectively at this
time, the Company and Executive intend to make this provision enforceable under
the law or laws of all applicable States, Provinces and other jurisdictions so
that the entire agreement not to compete and this Agreement as prospectively
modified shall remain in full force and effect and shall not be rendered void or
illegal. Such modification shall not affect the payments made to Executive under
this Agreement.

16.       Non-Disparagement. Executive shall not, at any time, publicly or
privately, verbally or in writing, directly or indirectly, make or cause to be
made any defaming and/or disparaging, derogatory, misleading, or false statement
about the Company or its Affiliates, their products, or any current or former
directors, officers, employees, or agents of the Company or its Affiliates, or
the business strategy, plans, policies, practices, or operations of the Company
or its Affiliates, to any person or entity, including without limitation,
members of the investment community, press, customers, competitors, employees,
and advisors of the Company or its Affiliates.  This Section 16 shall not be
applied to limit or interfere with Executive’s right to engage in Protected
Activities as defined in Section 14(c). A violation or threatened violation of
this prohibition may be enjoined by the courts and would be considered a
material breach of this Agreement. The rights afforded the Company and its
Affiliates under this provision are in addition to any and all rights and
remedies otherwise afforded by law.

17.       Cooperation.  From and after an Executive’s termination of employment,
Executive shall provide Executive’s reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive’s employment hereunder, provided,
that the Company shall reimburse Executive for Executive’s reasonable costs and
expenses (including legal counsel selected by Executive and reasonably
acceptable to the Company) and such cooperation shall not unreasonably burden
Executive or unreasonably interfere with any subsequent employment that
Executive may undertake.

18.       Dispute Resolution.  If any dispute arises out of this Agreement or
out of or in connection with any equity compensation award made to Executive by
the Company or any of its Affiliates, the complaining party shall provide the
other party written notice of such dispute. The other party shall have 10
business days to resolve the dispute to the complaining party’s satisfaction. If
the dispute is not resolved by the end of such period, either disputing party
may require the other to submit to non-binding mediation with the assistance of
a neutral, unaffiliated mediator. If the parties encounter difficulty in
agreeing upon a neutral unaffiliated mediator, they shall seek the assistance of
the American Arbitration Association (“AAA”) in the selection process. If
mediation is unsuccessful, or if mediation is not requested by a party, either
party may by written notice demand arbitration of the dispute as set out below,
and each party hereto expressly agrees to submit to, and be bound by, such
arbitration.

(a)        Unless the parties agree on the appointment of a single arbitrator,
the dispute shall be referred to one arbitrator appointed by the AAA. The
arbitrator will set





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

13

 

 

--------------------------------------------------------------------------------

 



the rules and timing of the arbitration, but will generally follow the
commercial rules of the AAA and this Agreement where same are applicable and
shall provide for a reasoned opinion.

(b)        The arbitration hearing will in no event take place more than 180
days after the appointment of the arbitrator.

(c)        The mediation and the arbitration will take place in Houston, Texas
unless otherwise agreed by the parties.

(d)        The results of the arbitration and the decision of the arbitrator
will be final and binding on the parties and each party agrees and acknowledges
that these results shall be enforceable in a court of law.

(e)        All costs and expenses of the mediation and arbitration shall be
borne equally by the Company and Executive; provided that each party shall be
responsible for his or its own attorney fees.

Executive and the Company explicitly recognize that no provision of this Section
18 shall prevent the Company from taking any action to enforce its rights or to
resolve any dispute relating to Sections 14, 15 or 16 in a court of law.

19.       Miscellaneous.

(a)        All notices hereunder, to be effective, shall be in writing and shall
be deemed effective when delivered by hand or mailed by (i) certified mail,
postage and fees prepaid, or (ii) nationally recognized overnight express mail
service, as follows:

If to the Company:

 

Cardtronics USA, Inc.

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention: General Counsel

Email: CATM_Legal@cardtronics.com

 

If to Executive:

 

At Executive’s home address as then shown in the Company’s personnel records,

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

(b)        This Agreement is personal to Executive and shall not be assigned by
Executive.  Any purported assignment by Executive shall be null and void from
the initial date of the purported assignment.  The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

14

 

 

--------------------------------------------------------------------------------

 



all of the business or assets of the Company. This Agreement shall inure to the
benefit of the Company and its successors and assigns.

(c)        This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof supersedes all other agreements, term
sheets, offer letters, and drafts thereof, oral or written, between the parties
hereto with respect to the subject matter hereof.  No promises, statements,
understandings, representations or warranties of any kind, whether oral or in
writing, express or implied, have been made to Executive by any person or entity
to induce Executive to enter into this Agreement other than the express terms
set forth herein, and Executive is not relying upon any promises, statements,
understandings, representations, or warranties other than those expressly set
forth in this Agreement.

(d)        No change or modification of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto.  No waiver of
any provisions of this Agreement shall be valid unless in writing and signed by
the party charged with waiver.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver,
unless so provided in the waiver.

(e)        If any provisions of this Agreement (or portions thereof) shall, for
any reason, be held invalid or unenforceable, such provisions (or portions
thereof) shall be ineffective only to the extent of such invalidity or
unenforceability, and the remaining provisions of this Agreement (or portions
thereof) shall nevertheless be valid, enforceable and of full force and
effect.  If any court of competent jurisdiction finds that any restriction
contained in this Agreement is invalid or unenforceable, then the parties hereto
agree that such invalid or unenforceable restriction shall be deemed modified so
that it shall be valid and enforceable to the greatest extent permissible under
law, and if such restriction cannot be modified so as to make it enforceable or
valid, such finding shall not affect the enforceability or validity of any of
the other restrictions contained herein.

(f)        This Agreement may be executed in two or more identical counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party.  In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

(g)        The section or paragraph headings or titles herein are for
convenience of reference only and shall not be deemed a part of this
Agreement.  The parties have jointly participated in the drafting of this
Agreement, and the rule of construction that a contract shall be construed
against the drafter shall not be applied.  The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.”  The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

15

 

 

--------------------------------------------------------------------------------

 



(h)        Notwithstanding anything to the contrary in this Agreement:

(i)         The parties agree that this Agreement shall be interpreted to comply
with or be exempt from Section 409A of the Code and the regulations and
authoritative guidance promulgated thereunder to the extent applicable
(collectively “Section 409A”), and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  In no event whatsoever will the Company, any of
its affiliates, or any of their respective directors, officers, agents,
attorneys, employees, executives, shareholders, investors, members, managers,
trustees, fiduciaries, representatives, principals, accountants, insurers,
successors or assigns be liable for any additional tax, interest or penalties
that may be imposed on Executive under Section 409A or any damages for failing
to comply with Section 409A.

(ii)        A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A  upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A, and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service.  If any payment, compensation or other
benefit provided to Executive in connection with the termination of Executive’s
employment is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and Executive is a
specified employee as defined in Section 409A(2)(B)(i) of the Code, no part of
such payments shall be paid before the day that is six (6) months plus one (1)
day after the date of termination or, if earlier, ten business days following
Executive’s death (the “New Payment Date”).  The aggregate of any payments that
otherwise would have been paid to Executive during the period between the date
of termination and the New Payment Date shall be paid to Executive in a lump sum
on such New Payment Date.  Thereafter, any payments that remain outstanding as
of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.

(iii)      All reimbursements for costs and expenses under this Agreement shall
be paid in no event later than the end of the calendar year following the
calendar year in which Executive incurs such expense.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind, benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

(iv)       If under this Agreement, an amount is paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.  Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.





 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

16

 

 

--------------------------------------------------------------------------------

 



(i)         All questions concerning the construction, validity and
interpretation of this Agreement and the exhibits to this Agreement will be
governed by and construed in accordance with the domestic laws of the State of
Texas, without giving effect to any choice of law or conflict of law provision
or rule (whether of the State of Texas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Texas.  The parties hereby irrevocably and unconditionally submit in any legal
action or proceeding arising out of or relating to this Agreement to the
exclusive jurisdiction of either a state court located in the County of Harris,
Texas, with subject matter jurisdiction over the action or the United States
District Court, Southern District of Texas, U.S.A. and, in any such action or
proceeding, consent to jurisdiction in such courts and waive any objection to
the venue in any such court.  AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF
THE PARTIES TO ENTER INTO THIS AGREEMENT (EACH PARTY HAVING HAD OPPORTUNITY TO
CONSULT COUNSEL), EACH PARTY EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.

(j)         Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which he/she is bound, (ii) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive on and after the Effective Date, enforceable in
accordance with its terms.  Executive hereby acknowledges and represents that he
has had the opportunity to consult with independent legal counsel or other
advisor of Executive’s choice and has done so regarding Executive’s rights and
obligations under this Agreement, that he is entering into this Agreement
knowingly, voluntarily, and of Executive’s own free will, that he is relying on
Executive’s own judgment in doing so, and that he fully understands the terms
and conditions contained herein.

(k)        The Company shall have the right to withhold from any amount payable
hereunder any Federal, state and local taxes in order for the Company to satisfy
any withholding tax obligation it may have under any applicable law or
regulation.

(l)         The covenants and obligations of the Company under Sections 10, 17
and 19 hereof, and the covenants and obligations of Executive under Sections 10,
12, 13, 14, 15, 16, 17 and 19 hereof, shall continue and survive any expiration
of the Term, termination of Executive’s employment or any termination of this
Agreement.

[signature page follows]

 

 



 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

17

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

Picture 3 [catm20180630ex1015c9868002.jpg]

CARDTRONICS USA, INC.

 

 

By: /s/ Gary W. Ferrera

--------------------------------------------------------------------------------

      By: Gary W. Ferrera

      Title: Executive Vice President & Chief Financial Officer

 

 

EXECUTIVE

 

/s/ Paul A. Gullo

--------------------------------------------------------------------------------

Name: Paul A. Gullo

 

 

 

 



 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX A

FORM SIGN ON STOCK AWARD

 

 

 

 

 

Legal Approved Stamp CATM - AMK [catm20180630ex1015c9868001.jpg]

 

 

 

--------------------------------------------------------------------------------